Citation Nr: 0313607	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, 
including arthritis and radiculopathy.


REPRESENTATION

Appellant represented by:	K. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO denied service connection for residuals of a 
back injury (claimed as bilateral leg injuries).  The veteran 
filed a notice of disagreement in November 1999 and a 
statement of the case (SOC) was issued in the same month.  
The veteran requested an RO hearing before a local hearing 
officer in January 2000.  

The veteran submitted a substantive appeal in February 2000.  
An RO hearing before a local hearing officer was held in 
March 2000.  In May 2001, a Board hearing was held in 
Washington, D.C., before a member of the Board (now Veterans 
Law Judge).  During the hearing, the veteran and his 
representative recharacterized the issue as noted above.

In an August 2001 decision, the Board denied the veteran's 
claim for service connection for a low back disability, 
including arthritis and radiculopathy.  Thereafter, the 
veteran appealed the Board's denial of the appeal to the 
United States Court of Appeals for Veterans Claims (Court).

In October 2002, while the case was pending before the Court, 
the veteran's representative and VA's Office of General 
Counsel filed a joint motion requesting that the Court vacate 
the Board's August 2001 decision and remand the matter to the 
Board for further development and readjudication.  In October 
2002, the Court granted the joint motion, vacated the Board's 
August 2001 decision, and remanded the case to the Board for 
compliance with the terms of the joint motion.

In May 2003, the veteran was duly notified that the member 
(now, Veterans Law Judge) who conducted the May 2001 Board 
hearing was no longer employed by the Board and that he had 
the right to another Board hearing.  Later the same month, 
the veteran responded that he did not want an additional 
Board hearing.  Therefore, the Board will proceed to review 
the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is persuasive evidence that the veteran experienced 
a back injury in service and continuing back pain since 
service, and the medical opinions suggest that the veteran's 
current back problems, diagnosed as degenerative joint 
disease and L5-S1 radiculopathy, is related to his in-service 
back injury.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for service connection for 
degenerative joint disease and L5-S1 radiculopathy are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for service 
connection, the Board finds all notification and development 
action needed to fairly adjudicate that claim has been 
accomplished.  In addition, in view of the favorable 
disposition of the claim currently under consideration, the 
Board finds that the veteran is not prejudiced by the Board's 
consideration of the additionally developed evidence-
specifically, the March 2003 private medical opinions 
submitted by the veteran-in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1995).  

I.  Factual Background

In June 1999, the veteran filed a claim for service 
connection for a low back disability.

The only service medical evidence of record is the veteran's 
separation examination report of March 1946.  The separation 
examination was negative for any low back disability with 
radiculopathy.  Also, in February 1952, the veteran applied 
for hospital treatment or domiciliary care.  The examiner 
reviewing the veteran's claim found no abnormalities, and 
stated that the result of a neurological examination was 
negative. 

In June 1998, the veteran submitted private treatment records 
for RO including treatment records originating from the 
Hillsville Family Care Center from 1969 to 1985.  The 
Hillsville Family Care Center records reflected no back 
disorder or complaints of back pain.  According to a November 
1983 treatment report, the veteran was seen by G. Kelly, 
M.D., at the Dublin Medical Clinic for complaints of leg 
pain.  Dr. Kelly diagnosed muscle spasms due to night leg 
cramps and prescribed pain relievers.  In a February 1989 
letter, D. Holliman, M.D., stated that the veteran suffered 
from chronic lower extremity pain related to prior injury 
during service.  

In April 1992, the veteran was treated by W. Prilliman, M.D.  
The veteran complained of aches and pains in his shoulders, 
neck, and dorsal spine that were intermittent but not 
particularly aggravating.  Dr. Prilliman prescribed a pain 
reliever, but provided no related diagnosis.  Treatment notes 
dated in August 1996 from the office of M. K. Conatser, M.D., 
noted the veteran's complaints of arthritis related to injury 
of his left knee during military service.  Dr. Conatser 
diagnosed osteoarthritis with degenerative joint disease.  
Dr. Conatser later diagnosed osteoarthritis with degenerative 
joint disease of the knees in March 1998.  

In an letter dated in July 1998, the RO informed the veteran 
of the likelihood that his service medical records were 
destroyed, and requested additional detail regarding medical 
treatment in service.  In addition, the RO requested service 
medical records from the National Personnel Records Service 
(NPRC).  In an August 1998 response to the RO's request for 
service medical records, the NPRC confirmed that the 
veteran's service medical records were destroyed by fire (due 
to a 1973 blaze at their facility).  However, the NPRC found 
hospital admission records from the Surgeon General, 
Department of the Army, revealing that the veteran was 
hospitalized for six days at the 318th Station Hospital for 
acute nasopharyngitis in April 1944.  According to the 
veteran's discharge report (Form DD214), the veteran was 
stationed in England at the time of his hospitalization.

In September 1998, the RO continued the search for service 
medical records, and subsequently requested daily sick 
reports from the veteran's military unit to which he was 
assigned at the time of his alleged back injury.  

The RO received the requested sick reports from the NPRC in 
December 1998.  The reports, dated from May to November 1943, 
indicated that, on August 6 and August 7, 1943, the veteran 
was released to quarters' duty.  The entries were followed by 
the initials "JB."  The following two days, he was returned 
to duty after medical treatment.  Later, on August 16, a sick 
call entry indicated the veteran was released to "duty (x-
ray)."  On August 17, the veteran was discharged to duty.  
On August 20 and 21, the veteran was discharged to "mortar 
[duty]."  The veteran was assigned to quarters on August 22, 
and returned to duty on August 23.  The August 1943 entries 
did not indicate the reason for the assignments or whether 
the veteran was so placed due to a low back injury.  Overall, 
the RO's service medical evidence search yielded no reports 
of hospitalization, treatment, or records reflecting 
pertinent diagnosis. 

In December 1998, the RO continued its denial of the 
veteran's claim, adding that the claim was not well grounded.  
The RO pointed to the lack of in-service evidence of the 
disorder.  

In a June 1999 supportive statement, the veteran stated that 
he did not believe in-service medical records were kept 
properly, as they did not reflect hospitalization in England 
and in Paris in 1945.  He also submitted a copy of a letter 
sent to his mother in September 1943, describing an injury to 
his back during basic training and the resulting pain in his 
back and legs a few days later.  In July 1999, the RO 
requested a VA examination be provided.  An August 1999 VA 
examination revealed degenerative disc disease of the 
lumbosacral spine, chronic bilateral leg pain, and a normal 
neurological examination.  The RO continued its denial of the 
veteran's claim, citing that the evidence did not establish a 
link between the in-service training accident and the 
veteran's current back condition.

The veteran submitted a letter from Dr. Conatser, dated in 
January 2000.  Dr. Conatser opined that the veteran's back 
pain was service-related, citing the veteran's reports of 
back injury in service, complaints of back pain since his 
period of service, and continuous treatment of back pain 
since the mid-1940's.  

An RO hearing was held before a local hearing officer in 
March 2000.  The veteran submitted a list of treating 
physicians from 1947 to 1999, as follows:  Dr. Hickman, Dr. 
Walton, Dr. Kelly, Dr. Early, Dr. Duncan, Dr. Conatser, and 
Dr. Hawley.  In his testimony, the veteran described an 
injury during basic training when he attempted to climb over 
a wall and fell on his back.  He stated another solider fell 
on top of him.  Two days after the accident, he began feeling 
pain.  The veteran stated that he was removed from duty for 
one week following the manifestation of pain.  He described 
being placed "off duty" again from September to December 
1943 due to back pain.  The veteran described being 
hospitalized twice when he was stationed overseas in England 
and in France, for pain in his lower back and his legs.  The 
veteran stated that his pain persisted beyond his period of 
service.  The veteran testified that he first sought post-
service treatment in 1947, from Dr. Hickman.  However, the 
veteran could not locate the related treatment records.  The 
veteran testified that he was unable to obtain any relevant 
treatment records (not previously submitted) from any doctors 
he identified as providing post-service treatment.  The 
veteran denied any employment physical examination or other 
medical treatment through a former employer.  The veteran's 
representative indicated that the RO had all the evidence 
that could be obtained.

In May 2000, the veteran submitted a "buddy" statement 
written by [redacted], who became acquainted with the veteran 
in 1943, while serving in the same unit.  [redacted] attested 
to the veteran's basic training injury, constant back pain in 
service, and resulting in-service medical treatment and 
hospitalizations.

A Board hearing was held in May 2001.  The veteran's 
representative restated and reviewed evidence previously of 
record.  Again, the veteran testified that relevant treatment 
records were unobtainable.  The veteran's representative 
submitted a March 2001 letter from J. Johnson, M.D., 
indicating that there was evidence the veteran suffered 
severe trauma to the head resulting in eye damage, and, as 
the veteran stated he had a severe fall in service, the in-
service accident was the likely origin of the eye disorder.  

In May 2001, the veteran submitted records dated in April 
2001 from the Maxwell Family Chiropractic Center, Inc.  The 
aforementioned records indicated the veteran suffered a back 
disorder, and that, as the veteran did not report any other 
back injuries since his basic training accident in 1943, the 
disorder was probably related to the in-service injury.  

In a February 2003 letter, Dr. Conatser reiterated his 
opinion that the veteran's disability of the lumbar spine, 
specifically degenerative disc disease of the lumbar spine, 
was due to a service injury.  Dr. Conatser indicated that the 
veteran had sought medical care continuously from the time of 
his military service.  

In a March 2003 letter, the veteran's chiropractor, K. 
Maxwell, indicated a review of the veteran's medical records 
and examination of the veteran on several occasions.  She 
stated that, based on her observations of the veteran's 
subluxation patterns over two years, it was her professional 
opinion that it was more probable than not that the veteran's 
condition originated from his reported injury in service.  
Her conclusion based on the fact that most subluxations lead 
to advanced degenerative changes (including disc 
degeneration, ligament laxity, and muscle weakness) after 
many years, if not properly adjusted, and that the veteran 
reported no other accidents, falls, or physical injuries.

Again, in a March 2003 letter, Dr. Conatser opined that the 
veteran's injury in service could cause long term back 
problems, worsening over time, and accelerating the onset of 
degenerative disease of the back.  Dr. Conatser indicated 
that he reviewed the medical records in the veteran's claims 
file.  According to Dr. Conatser, the veteran had 
electrophysiological studies and scans of his lower back 
documenting the injury and subsequent development of 
degenerative changes and nerve compression.  

In a letter dated in March 2003, D. Bradley, M.D., indicated 
a review of the following documents in the veteran's claims 
file:  service record, post-service medical records, x-ray 
reports, laboratory reports, rating decisions, and prior 
examination reports provided by other physicians.  Dr. 
Bradley's impression was that the veteran's current lumbar 
spine symptoms, problems, and degenerative changes shown on 
x-ray, CT scan and MRI, were due to the veteran's in-service 
spinal injury that occurred in 1943.  The veteran had no 
symptoms prior to the event, and had constant, chronic 
symptoms subsequent to the event.  In his professional 
opinion, the veteran's service injury was the cause of the 
veteran's chronic back problems and pain.

II.  Analysis

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The veteran has consistently contended that he injured his 
back in service.  Specifically, the veteran fell on his back 
while attempting to climb an obstacle during basic training.  
Although there are no service medical records documenting the 
injury, there is some evidence corroborating the veteran's 
testimony, including the statement of [redacted], who served 
with the veteran.  [redacted] indicated that the veteran was 
injured when he was pushed from a wall on an obstacle course.  
In addition, the veteran has submitted a letter sent to his 
mother in September 1943, describing his in service injury.  
Finally, sick reports from the NPRC document several 
occasions in August 1943 when the veteran was excused from 
duty for medical treatment and lighter duties.  Although the 
medical conditions underlying the sick report entries are not 
discernible, the evidence, combined with the aforementioned 
evidence, is sufficient to establish that the veteran injured 
his back in service.

Clearly, based on the medical evidence of record, the veteran 
currently suffers a low back disability.  Therefore, the 
remaining question at issue is whether there is competent 
evidence of a relationship between his in-service injury and 
his current back disability.  Medical opinions have been 
provided by Dr. Conatser, Dr. Bradley, and K. Maxell, 
chiropractor.  Each practitioner has concluded that the 
veteran's back injury in service lead to his current low back 
disability.  Their conclusions are based on the veteran's own 
report of continuing back pain symptoms and related medical 
treatment since his discharge from service, and his report of 
experiencing no post-service back trauma.  While the Board 
notes that the earliest medical evidence of record indicating 
any orthopedic ailment of is dated in 1983, thirty-seven 
years after the veteran's discharge from service, the veteran 
has testified that his post-service medical evidence between 
the time of his discharge and 1983 is unavailable.  The Board 
also notes veteran is competent to testify regarding his back 
pain and medical treatment, and that a finding of continuity 
of symptomatology does not require medical evidence of 
continuity of medical treatment.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In light of the veteran's 
assertions as to in-service back injury and continuing back 
complaints, the evidence establishing a medical nexus between 
such injury and complaints and current back disability, and 
affording the veteran the benefit of the doubt, the Board 
concludes that service connection for degenerative joint 
disease and L5-S1 radiculopathy  is warranted.  



ORDER

Service connection for degenerative joint disease and L5-S1 
radiculopathy is granted. 




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

